

	

		II

		109th CONGRESS

		2d Session

		S. 2400

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Ms. Collins (for

			 herself, Mr. Lieberman,

			 Mr. Coleman, Mr. Akaka, Mr.

			 Talent, and Mr. Graham)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To transfer authority to review certain mergers,

		  acquisitions, and takeovers of United States entities by foreign entities to a

		  designee established within the Department of Homeland Security, and for other

		  purposes.

	

	

		1.Transfer of Authority to

			 review certain mergers, acquisitions, and takeovers

			(a)Repeal of

			 Defense Production Act ProvisionSection 721 of the Defense Production Act

			 of 1950 (50 U.S.C. App. 2170) is repealed.

			(b)Transfer to

			 Homeland SecurityTitle II of

			 the Homeland Security Act of 2002 (6U.S.C. 121 et seq.) is amended by adding at

			 the end the following:

			EReview of

			 mergers, acquisitions, and takeovers by foreign entities

				

						241.Authority to

				review certain mergers, acquisitions, and takeovers

							(a)Review and

				investigation

								(1)In

				generalThe President or the President's designee may undertake

				an investigation to determine the effects on national security or homeland

				security of mergers, acquisitions, and takeovers proposed or pending on or

				after the date of enactment of this section by or with foreign persons which

				could result in foreign control of persons engaged in interstate commerce in

				the United States.

								(2)ReviewFor

				purposes of determining whether to undertake an investigation under this

				subsection, the President or the President's designee shall conduct a review of

				the proposed or pending merger, acquisition, or takeover, which review shall be

				completed not later than 30 days after the date of receipt by the President or

				the President's designee of written notification of the proposed or pending

				merger, acquisition, or takeover.

								(3)TimingIf

				it is determined that an investigation should be undertaken under this

				subsection, such investigation—

									(A)shall commence at

				such time as the determination is made under paragraph (2), and not later than

				30 days after the date of receipt by the President or the President's designee

				of written notification of the proposed or pending merger, acquisition, or

				takeover, as prescribed by regulations promulgated pursuant to this section;

				and

									(B)shall be

				completed not later than 45 days after the date of its commencement.

									(4)Intelligence

				assessment reportsWith respect to any investigation undertaken

				under this subsection, the Director of National Intelligence shall create a

				report that consolidates the intelligence findings, assessments, and concerns

				of each of the relevant members of the intelligence community. Such report

				shall be considered as part of the investigation, provided to all members of

				the Committee, and included as part of any recommendation to the

				President.

								(b)Mandatory

				investigations

								(1)In

				generalThe President or the President's designee shall undertake

				an investigation, as described in subsection (a)(1), in any instance in which

				an entity controlled by or acting on behalf of a foreign government seeks to

				engage in any merger, acquisition, or takeover which would result in control of

				a person engaged in interstate commerce in the United States.

								(2)TimingAn

				investigation undertaken under this subsection—

									(A)shall commence

				not later than 30 days after the date of receipt by the President or the

				President's designee of written notification of the proposed or pending merger,

				acquisition, or takeover, as prescribed by regulations promulgated pursuant to

				this section; and

									(B)shall be

				completed not later than 45 days after the date of its commencement.

									(c)Committee for

				Secure Commerce

								(1)EstablishmentThere

				is established the Committee for Secure Commerce, which shall serve as the

				President's designee for purposes of this section.

								(2)ChairpersonThe

				Secretary, or the designee thereof, shall serve as the chairperson of the

				Committee.

								(3)Vice

				chairsThe Secretary of Defense, or the designee thereof, and the

				Secretary of the Treasury, or the designee thereof, shall serve as vice chairs

				of the Committee.

								(4)MembershipThe

				standing members of the Committee shall—

									(A)be made up of the

				heads of those executive departments, agencies, and offices as the President

				determines appropriate; and

									(B)include the

				Director of National Intelligence.

									(5)Assistance from

				other Federal sourcesThe chairperson of the Committee may seek

				information and assistance from any other department, agency, or office of the

				Federal Government, and such department, agency, or office shall provide such

				information or assistance, as the chairperson determines necessary or

				appropriate to carry out the duties of the Committee under this section.

								(6)Review process;

				documentation

									(A)Committee

				review processThe chairperson of the Committee shall establish

				written processes and procedures to be used by the Committee in conducting

				reviews and investigations under this section in any case in which the

				Committee is acting as the President's designee, including a description of the

				role and responsibilities of each of the member departments, agencies, and

				offices in the investigation of foreign investment in the United States.

									(B)Departmental

				review processThe head of each department, agency, or office

				that serves as a member of the Committee shall establish written internal

				processes and procedures to be used by the department, agency, or office in

				conducting reviews and investigations under this section, and shall provide

				such written procedures to the Committee.

									(7)Independent

				agency reviews requiredIn any case in which the Committee is

				acting as the President's designee under this section, each member of the

				Committee shall conduct, within the department, agency, or office of that

				member, an independent review of each proposed merger, acquisition, or takeover

				described in subsection (a) or (b), and shall timely provide to the Committee

				written findings relating to each such review.

								(8)Determinations

				not to conduct an investigationA determination by the Committee

				not to conduct an investigation under subsection (a) shall be made only after a

				review required by subsection (a)(2), and shall be unanimous.

								(d)Action by the

				president

								(1)In

				generalSubject to subsection (e), the President may take such

				action for such time as the President considers appropriate to suspend or

				prohibit any acquisition, merger, or takeover of a person engaged in interstate

				commerce in the United States proposed or pending on or after the date of

				enactment of this section, by or with a foreign person so that such control

				will not threaten to impair the national security or homeland security.

								(2)Announcement by

				the presidentThe President shall announce the decision to take

				action pursuant to this subsection not later than 15 days after the

				investigation described in subsection (a) is completed. The President may

				direct the Attorney General to seek appropriate relief, including divestment

				relief, in the district courts of the United States in order to implement and

				enforce this section.

								(e)Findings of the

				presidentThe President may exercise the authority conferred by

				subsection (d) only if the President finds that—

								(1)there is credible

				evidence that leads the President to believe that the foreign interest

				exercising control might take action that threatens to impair the national

				security or homeland security; and

								(2)provisions of

				law, other than this section and the International Emergency Economic Powers

				Act, do not, in the judgment of the President, provide adequate and appropriate

				authority for the President to protect the national security or homeland

				security in the matter before the President.

								(f)Actions and

				Findings nonreviewableThe actions of the President under

				subsection (d) and the findings of the President under subsection (e) shall not

				be subject to judicial review.

							(g)Factors to be

				consideredFor purposes of this section, the President or the

				President's designee shall, taking into account the requirements of national

				security and homeland security, consider among other factors—

								(1)critical

				infrastructure, the control of which is important to homeland security;

								(2)domestic

				production needed for projected national defense and homeland security

				requirements;

								(3)the capability

				and capacity of domestic industries to meet national defense requirements,

				including the availability of human resources, products, technology, materials,

				and other supplies and services;

								(4)the control of

				domestic industries and commercial activity by foreign citizens as it affects

				the capability and capacity of the United States to meet the requirements of

				national security or homeland security;

								(5)the potential

				effects of the proposed or pending transaction on sales of military goods,

				equipment, or technology to any country—

									(A)identified by the

				Secretary of State—

										(i)under section

				6(j) of the Export Administration Act of 1979, as a country that supports

				terrorism;

										(ii)under section

				6(l) of the Export Administration Act of 1979, as a country of concern

				regarding missile proliferation; or

										(iii)under section

				6(m) of the Export Administration Act of 1979, as a country of concern

				regarding the proliferation of chemical and biological weapons; or

										(B)listed under

				section 309(c) of the Nuclear Non-Proliferation Act of 1978, on the

				Nuclear Non-Proliferation-Special Country List (15 C.F.R. Part

				778, Supplement No. 4) or any successor list; and

									(6)the potential

				effects of the proposed or pending transaction on United States international

				technological leadership in areas affecting United States national security or

				homeland security.

								(h)Confidentiality

				of informationAny information or documentary material filed with

				the President or the President's designee pursuant to this section shall be

				exempt from disclosure under section 552 of title 5, United States Code, and no

				such information or documentary material may be made public, except as may be

				relevant to any administrative or judicial action or proceeding. Nothing in

				this subsection shall be construed to prevent disclosure to either House of

				Congress or to any duly authorized committee or subcommittee of

				Congress.

							(i)Reports to

				congress

								(1)Reports on

				InvestigationThe President, or the President's designee, shall

				immediately upon completion of an investigation under subsection (a) or (b)

				transmit to the members of Congress specified in paragraph (3) a written report

				of the results of the investigation, before any determination by the President

				on whether or not to take action under subsection (d), including a detailed

				explanation of the findings made under subsection (e), details of any legally

				binding assurances provided by the foreign entity that were negotiated as a

				condition for approval, and the factors considered under subsection (g). Such

				report shall be prepared in a manner that is consistent with the requirements

				of subsection (h).

								(2)Quarterly

				submissionsThe President, or

				the President's designee, shall transmit to the members of the Congress

				specified in paragraph (3) on a quarterly basis, a detailed summary and

				analysis of each merger, acquisition, or takeover that is being reviewed, was

				reviewed during the preceding 90-day period, or is likely to be reviewed in the

				coming quarter by the President or the Committee under subsection (a) or (b).

				Each such summary and analysis shall be submitted in unclassified form, with

				classified annexes, as the Secretary determines are required to protect company

				proprietary information and other sensitive information. Each such summary and

				analysis shall include an appendix detailing dissenting views.

								(3)Members of

				congressThe reports required by this subsection shall be

				transmitted to—

									(A)the Majority

				Leader and the Minority Leader of the Senate;

									(B)the chairs and

				ranking members of the Committee on Homeland Security and Government Affairs,

				the Committee on Armed Services, and the Committee on Banking, Housing, and

				Urban Affairs of the Senate;

									(C)the Speaker and

				the Minority Leader of the House of Representatives; and

									(D)the chairs and

				ranking members of the Committee on Homeland Security, the Committee on Armed

				Services, and the Committee on Financial Services of the House of

				Representatives.

									(j)RegulationsThe

				Secretary shall issue regulations to carry out this section. Such regulations

				shall, to the extent possible, minimize paperwork burdens and shall to the

				extent possible coordinate reporting requirements under this section with

				reporting requirements under any other provision of Federal law.

							(k)Effect on other

				lawNothing in this section shall be construed to alter or affect

				any existing power, process, regulation, investigation, enforcement measure, or

				review provided by any other provision of law.

							(l)Technology risk

				assessmentsIn any case in which an assessment of the risk of

				diversion of a critical technology is performed by a person designated by the

				President for such purpose, a copy of such assessment shall be provided to each

				member of the Committee for purposes of reviewing or investigating a merger,

				acquisition, or takeover under this section.

							(m)Quadrennial

				report

								(1)In

				generalIn order to assist the Congress in its oversight

				responsibilities with respect to this section, the President and such agencies

				as the President shall designate shall complete and furnish to the Congress,

				not later than 1 year after the date of enactment of this section and every 4

				years thereafter, a report which—

									(A)evaluates whether

				there is credible evidence of a coordinated strategy by 1 or more countries or

				companies to acquire critical infrastructure within the United States or United

				States companies involved in research, development, or production of critical

				technologies for which the United States is a leading producer; and

									(B)evaluates whether

				there are industrial espionage activities directed or directly assisted by

				foreign governments against private United States companies aimed at obtaining

				commercial secrets related to critical technologies or critical

				infrastructure.

									(2)Release of

				unclassified studyThe report required by this subsection may be

				classified. An unclassified version of the report shall be made available to

				the public.

								(n)ExemptionNotwithstanding

				any other provision of law, the provisions of section 872 do not apply to the

				Committee or with respect to any provision of this subtitle.

							(o)DefinitionsAs

				used in this section—

								(1)the term

				critical technologies means technologies identified under title

				VI of the National Science and Technology Policy, Organization, and Priorities

				Act of 1976, or other critical technology, critical components, or critical

				technology items essential to national defense identified pursuant to this

				section;

								(2)the term

				Committee means the Committee for Secure Commerce, established

				under subsection (c);

								(3)the term

				foreign person means any foreign organization or any individual

				resident in a foreign country or any organization or individual owned or

				controlled by such an organization or individual; and

								(4)the term

				intelligence community has the same meaning as in section 3 of

				the National Security Act of 1947 (50 U.S.C.

				401a).

								.

				

